Citation Nr: 0302247	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  99-22 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to accrued benefits on behalf of the veteran's 
helpless child, W.M.R.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salari, Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1943.  He died in August 1970.  The appellant is the 
daughter of the veteran, and the sister of his helpless 
child, W.M.R.  W.M.R. died in August 1997.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1999 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.   In July 2001, the Board remanded this issue for 
further development.  The case has been returned to the Board 
for a final decision.  


FINDINGS OF FACT

W.M.R.'s income, from the date of the veteran's surviving 
spouse's death in June 1990, to the date of his death in 
August 1997, exceeded the maximum allowable rate for improved 
death pension benefits for a helpless child.  


CONCLUSION OF LAW

The criteria for payment of accrued benefits on behalf of the 
veteran's helpless child, W.M.R., have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5121 (West 2002); 38 C.F.R. 
§§ 3.3, 3.24, 3.102, 3.159, 3.271, 3.272, 3.326, 3.1000 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a change in 
the law during the pendency of the appellant's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2002).  The VCAA and the implementing 
regulations are liberalizing and are therefore applicable to 
the issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  

The Board finds that the statement and supplemental 
statements of the case  provided the appellant with adequate 
notice of the applicable law, what the evidence of record 
showed, and why the evidence and the law required that the 
claim be denied.  No additional pertinent evidence has been 
identified by the appellant as being available but absent 
from the record, and the Board finds that any failure on the 
part of VA to further notify the appellant of what evidence 
would be secured by VA and what evidence would be secured by 
the appellant is harmless.  Cf. Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The record indicates that following the veteran's death in 
August 1970, his surviving spouse was found to be entitled to 
and received Section 306 Death Pension benefits.  
Subsequently, in July 1977, the veteran's child, W.M.R., was 
found to be a helpless child prior to his 18th birthday.  
Accordingly, the surviving spouse's Section 306 Death Pension 
benefits was amended to include payment for W.M.R.
 
The veteran's surviving spouse died in June 1990.  At the 
time of her death, her pension benefits, including payments 
on behalf of W.M.R., were terminated.  It appears that the RO 
may have notified W.M.R.'s sibling that W.M.R. may receive 
benefits in his own right, and that a claim form must be 
filed on his behalf.  It is not clear if such form was 
actually ever sent to W.M.R.'s sibling.  W.M.R.'s sibling 
asserts that he was never informed of the requirement to 
complete an application and that an application was never 
sent.  

W.M.R. died in August 1997.  His sibling, the appellant in 
this case, claims entitlement to accrued benefits based on 
W.M.R.'s entitlement to improved death pension benefits from 
the date of the veteran's surviving spouse's death (June 
1990), to the date of W.M.R.'s death (August 1997).  

Entitlement to improved death pension may be established for 
a helpless child of the veteran, in his own right, when there 
is no personal custodian.  38 C.F.R. § 3.24(b).  In  this 
case, once the veteran's surviving spouse passed away, W.M.R. 
may have been entitled to improved pension benefits.   
However, an application for such benefits was not received.  
In the case at hand, however, it is irrelevant whether the 
application was ever forwarded to W.M.R.'s sibling or not and 
the Board need not decide this matter because the income 
W.M.R. received from other sources, primarily from the Social 
Security Administration, would have precluded the payment of 
any VA monetary benefits. 

In this regard, Social Security records indicate that W.M.R. 
was in receipt of Social Security benefits from 1990 to 1997.  
In October 2001 the Social Security Administration reported 
the amounts of W.M.R.'s Social Security benefits for 1990 to 
1997.  These records indicate that W.M.R.'s Social Security 
payments exceeded the maximum allowable rate for improved 
pension benefits for a child of the veteran.  See M21-1, 
Appendix B.  Specifically, the maximum allowable annual rate 
for a helpless child were as follows:  

effective from December 1, 1989		$1,150
effective from December 1, 1990		$1,213
effective from December 1, 1991		$1,258
effective from December 1, 1992		$1,296
effective from December 1, 1993		$1,330
effective from December 1, 1994		$1,368
effective from December 1, 1995		$1,404
effective from December 1, 1996		$1,445

As the law requires a dollar for dollar reduction in VA death 
pension benefits for any income received from any other 
source, 38 C.F.R. § 3.271 (2002), W.M.R.'s receipt of Social 
Security benefits each year between 1990 and 1997 would have 
eliminated any entitlement to a monetary VA child's death 
pension. 

Therefore, entitlement to accrued benefits under 38 C.F.R. 
§ 3.1000(3) and (4), to provide reimbursement for W.M.R.'s 
last sickness and burial expenses, cannot be granted as a 
matter of law.  See Sabonis v. Brown, 6 Vet.App. 426, 430 
(1994).  Accordingly, the appeal is denied.     


ORDER

Entitlement to accrued benefits on behalf of the veteran's 
helpless child, W.M.R., is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

